Citation Nr: 0415718	
Decision Date: 06/18/04    Archive Date: 06/23/04

DOCKET NO.  03-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to January 
1968.  He also had subsequent periods of active duty 
training.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2002 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which service connection for asbestosis was 
denied.  


REMAND

With asbestos-related claims, VA must determine whether 
military records demonstrate asbestos exposure during 
service, and, if so, determine whether there is a 
relationship between asbestos exposure and the claimed 
disease.  M21-1, Part VI, 7.21(d)(1).  The most common 
disease is interstitial pulmonary fibrosis (asbestosis).  
Asbestos fibers may also produce pleural effusions and 
fibrosis, pleural plaques, and mesotheliomas of pleura and 
peritoneum, lung cancer and cancers of the gastrointestinal 
tract.  M21- 1, Part VI, 7.21(a)(1).  The clinical diagnosis 
of asbestosis requires a history of exposure and radiographic 
evidence of parenchymal lung disease.  M21-1, Part VI, 
7.21(c).  Some of the major occupations involving exposure to 
asbestos include mining, milling, work in shipyards, 
demolition of old buildings, carpentry and construction, 
manufacture and servicing of friction products such as clutch 
facings and brake linings, manufacture and installation of 
roofing and flooring materials, asbestos cement and pipe 
products, military equipment, etc. M21-1, Part VI, 
7.21(b)(1).  The relevant factors discussed in the manual 
must be considered and addressed by the Board in assessing 
the evidence regarding an asbestos related claim.  See 
VAOPGCPREC 4-2000.  

Here, the RO, in the July 2003 Statement of the Case, 
concedes the veteran's in-service exposure to asbestos.  The 
RO noted that the service personnel records dated from March 
1966 through January 1968 do confirm that the veteran was in 
the Navy and worked as an Electrician's Mate on several 
vessels.  The RO indicated that this particular job was shown 
to be probable insofar as the likelihood of exposure to 
asbestos in accordance with the Memorandum dated May 13, 2002 
from the National Personnel Records Center.  

The RO stated that the veteran did not respond to an inquiry 
regarding post service exposure to asbestos.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that requesting this type of information from a veteran does 
not impose an impossible or onerous burden, and that the duty 
to assist him in fully developing the evidence pertinent to 
his claim is not a "one-way street."  See Wood, 1 Vet. App. 
at 193.  Rather, he is obliged to comply with VA's efforts to 
help him fully develop the evidence concerning his claim.  

Service medical records show that the veteran was seen for 
respiratory complaints in August 1967.  The veteran has 
submitted several private medical records showing that his 
current respiratory disorders consistent with asbestos 
exposure.  The VA has not examined the veteran and has not 
obtained a medical opinion as to determine the nature and 
etiology of any current lung disorder.  The VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  See 38 U.S.C.A § 
5103A (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2003); 
Littke v. Derwinski, 1 Vet. App. 90 (1991).  The Board 
concludes that a medical opinion is required to determine 
whether there is a nexus between any current respiratory 
disorder and asbestos exposure in service.  

Accordingly, this case is REMANDED to the RO for the 
following: 

1.  The veteran is requested to provide 
information regarding any post service 
exposure to asbestos.  

2.  The RO is requested to review the 
claims file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied 
with and satisfied.  See 38 C.F.R. and § 
3.159 (2003).  

3.  The RO should also ask the veteran to 
identify any workers compensation claims, 
lawsuits, or similar actions, involving 
asbestos exposure, in which he may have 
been involved.  The RO should then obtain 
copies of related medical and other 
records identified by the veteran.  

4.  The veteran should then be afforded a 
VA respiratory examination to determine 
the nature and etiology of any current 
lung disorder.  The claims folder should 
be made available to the examiner for 
review.  

5.  The respiratory examination report 
should include a summary of the relevant 
history.  The examination should include 
a chest X-ray.  The radiology report and 
the actual chest X-ray should be made 
available to the VA examiner for review.  
The examiner should offer an opinion as 
to whether any abnormality, which is 
found on examination and/or on X-ray, is 
attributable to exposure to asbestos 
during service.  An explanation as to the 
criteria for a diagnosis of asbestosis or 
other asbestos related disease should be 
provided.  

6.  Following completion of the 
foregoing, the RO is requested to review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete appropriate 
corrective action is to be implemented.

7.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



